Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 1 of 10 PageID #:295313




                   EXHIBIT B
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 2 of 10 PageID #:295314




                             UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST                           No. 1:16-cv-08637
LITIGATION
                                                          Honorable Thomas M. Durkin
                                                          Magistrate Judge Jeffrey T. Gilbert


                                                          RESTAURANT DAPS’ REQUESTS
                                                          FOR PRODUCTION OF
                                                          DOCUMENTS TO PRODUCER
                                                          DEFENDANTS


        Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Direct Action Plaintiffs Boston

Market Corporation, Barbeque Integrated, Inc., FIC Restaurants, Inc., The Johnny Rockets Group,

Inc., WZ Franchise Corp., Golden Corral Corp., White Castle Purchasing Co., Cracker Barrel Old

Country Store, Inc. and CBOCS Distribution, Inc, Captain D’s LLC, Bojangles’ Restaurant Inc.,

El Pollo Loco, Inc., Chick-fil-A Inc., Independent Purchasing Cooperative, Inc., Darden

Restaurants Inc., PJ Food Service, Inc., and Pollo Operations, Inc. (collectively, the “Restaurant

DAPs”), hereby request that Amick Farms, LLC,1 Case Foods, Inc., Case Farms, LLC, Case Farms

Processing, Inc. Claxton Poultry Farms, Inc., Fieldale Farms Corporation, Foster Farms, LLC and

Foster Poultry Farms, George’s, Inc. and George’s Farms, Inc.. Harrison Poultry, Inc., House of

Raeford Farms, Inc. (aka, Columbia Farms), JCG Foods of Alabama, LLC, JCG Foods of Georgia,

LLC, Koch Foods, Inc. and Koch Meats Co., Inc., Mar-Jac Poultry, Inc., Mar-Jac Poultry MS,

LLC, Mar-Jac Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC and Mar-Jac




1
 Plaintiffs Darden Restaurants Inc. and PJ Food Service, Inc. do not serve these requests on Amick Farms,
LLC.
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 3 of 10 PageID #:295315




Holdings, LLC, Mountaire Farms, Inc., Mountaire Farms, LLC, and Mountaire Farms of

Delaware, Inc., O.K. Foods, Inc., O.K. Farms, Inc. and O.K. Industries, Inc., Peco Foods, Inc.,

Perdue Farms, Inc. and Perdue Foods LLC, Pilgrim’s Pride Corporation, Sanderson Farms, Inc.,

Sanderson Farms, Inc. (Foods Division), Sanderson Farms, Inc. (Production Division), and

Sanderson Farms, Inc. (Processing Division), Simmons Foods, Inc. and Simmons Prepared Foods,

Inc., Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., Tyson Poultry, Inc., and

Wayne Farms LLC produce the documents and things herein requested within 30 days of the date

of service. Pursuant to Rule 34(b), unless otherwise specified, all documents must be organized

and labeled to correspond to the categories in the associated document request. Corrections and

supplemental answers and production of documents are required as provided for in the Federal

Rules of Civil Procedure.

       Promulgation of these Requests for Production is not intended to be, nor should it be

considered, a waiver of Restaurant DAPs’ right to serve additional Requests for Production at any

later time, including, but not limited to, a later phase of discovery into “bid-rigging” as

contemplated by the Court in D.E. 3835.

                                      I.     DEFINITIONS

       1.      “You,” or “Your,” means the responding Defendant, including its predecessors,

wholly-owned or controlled subsidiaries or affiliates, successors, parents, other subsidiaries,

departments, divisions, joint ventures, other affiliates and any organization or entity that the

responding Defendant manages or controls, including those merged with or acquired, together with

all present and former directors, officers, employees, agents, attorneys, representatives or any

persons acting or purporting to act on their behalf.




                                                 2
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 4 of 10 PageID #:295316




       2.      “Including” is used to emphasize certain types of documents requested and should

not be construed as limiting the request in any way. Including therefore means “including, but not

limited to,” or “including without limitation.”

       3.      “Or” and “and” are to be read interchangeably so as to give the broadest possible

meaning to a particular request in which either or both is used.

       4.      All other words have their plain and ordinary meaning.

       5.      “Broiler” or “Broilers” means chickens raised for meat consumption to be

slaughtered before the age of 13 weeks, and which may be sold in a variety of forms, including

fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a value added product,

but excluding chicken that is grown, processed, and sold according to halal, kosher, free range, or

organic standards.

       6.      “Document” means anything which may be within the meaning of Rule 34 of the

Federal Rules of Civil Procedure, and includes without limitation any written, printed, typed,

photocopied, photographed, recorded or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds or symbols,

or any combination thereof. “Document” further includes without limitation, “writings” as defined

by Rule 1001 of the Federal Rules of Evidence, correspondence, memoranda, notes, records,

letters, envelopes, telegrams, messages, studies, analyses, contracts, agreements, working papers,

accounts, analytical records, reports and/or summaries of investigations, press releases,

comparisons, books, calendars, diaries, articles, magazines, newspapers, booklets, brochures,

pamphlets, circulars, bulletins, notices, drawings, diagrams, instructions, notes of minutes of

meetings or communications, electronic mail/messages and/or “e-mail,” text messages, social

media communications, voice mail messages, instant messaging, questionnaires, surveys, charts,




                                                  3
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 5 of 10 PageID #:295317




graphs, photographs, films, tapes, disks, data cells, print-outs of information stored or maintained

by electronic data processing or word processing equipment, all other data compilations from

which information can be obtained (by translation, if necessary, by You through detection devices

into usable form), including, without limitation, electromagnetically sensitive storage media such

as memory sticks, hard disks and magnetic tapes, and any preliminary versions, as well as copies,

drafts or revisions of any of the foregoing, whether produced or authored by a Debtors or anyone

else. Any Document that contains any comment, notation, addition, insertion or marking of any

type or kind which is not part of another Document, is to be considered a separate Document.

       7.      “Communication” or “Communications” means, without limitation, any exchange

of thoughts, messages, or information, as by speech, signals, writing, or behavior, including but

not limited to, any advice, advisement, announcement, articulation, assertion, contact,

conversation, written or electronic correspondence, declaration, discussion, dissemination,

elucidation, expression, interchange, memoranda, notes, publication, reception, revelation, talk,

transfer, transmission, or utterance. The phrase “Communication between” is defined to include

instances where one party addresses the other party but the other party does not necessarily

respond.

       8.      “Relating to,” “referring to,” “regarding,” “with respect to” or “concerning” mean

without limitation the following concepts: concerning, constituting, discussing, describing,

reflecting, dealing with, pertaining to, analyzing, evaluating, estimating, constituting, studying,

surveying, projecting, assessing, recording, summarizing, criticizing, reporting, commenting, or

otherwise involving, in whole or in part, directly or indirectly. Documents are considered relating

to the subject matter whether they are viewed alone or in combination with other Documents.




                                                 4
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 6 of 10 PageID #:295318




       9.      “Restaurant DAPs” means the above referenced Restaurant DAPs and any of their

respective parents, subsidiaries, affiliates, divisions, predecessors, successors and assigns,

including all franchise stores and locations.

                         II.     SPECIFIC DOCUMENT REQUESTS

       The “Relevant Time Period” for these requests is January 1, 2008 through January 1, 2019,

unless otherwise indicated.

REQUEST FOR PRODUCTION NO. 1:

       All Documents reflecting Defendants’ pricing for Restaurant DAPs’ purchases of Broiler

chicken, including Defendants’ explanations and presentations concerning pricing of Broiler

chicken.

REQUEST FOR PRODUCTION NO. 2:

       All Documents reflecting Communications between You and Restaurant DAPs regarding

Defendants’ pricing for Restaurant DAPs’ purchases of Broiler chicken, including Defendants’

explanations and presentations concerning pricing of Broiler chicken.

REQUEST FOR PRODUCTION NO. 3:

       All Documents reflecting Communications between You and Restaurant DAPs regarding

supply of Broiler chicken.

REQUEST FOR PRODUCTION NO. 4:

       All Documents reflecting contract negotiations and contractual terms for sales of Broiler

chicken by Defendants to Restaurant DAPs.

REQUEST FOR PRODUCTION NO. 5:

       All Documents reflecting Communications between You and Restaurant DAPs regarding

contract negotiations and contractual terms for sales of Broiler chicken by Defendants to

Restaurant DAPs.


                                                5
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 7 of 10 PageID #:295319




DATED: January 15th, 2021

BILZIN SUMBERG BAENA PRICE &
AXELROD LLP

By:__/s/ Lori P. Lustrin__________
Robert W. Turken (pro hac vice)
Lori P. Lustrin (pro hac vice)
Scott N. Wagner (pro hac vice)
1450 Brickell Ave., Suite 2300
Miami, Florida 33131-3456
Telephone: 305-374-7580
Facsimile: 305-374-7593
rturken@bilzin.com
llustrin@bilzin.com
swagner@bilzin.com

Counsel for Boston Market Corporation,
Barbeque Integrated, Inc., FIC Restaurants, Inc.,
The Johnny Rockets Group, Inc.,
WZ Franchise Corp., Golden Corral Corp.,
White Castle Purchasing Co.,
Cracker Barrel Old Country Store, Inc.,
CBOCS Distribution, Inc, Captain D’s LLC,
and Bojangles’ Restaurants, Inc.


HUNTON ANDREWS KURTH LLP


By: /s/ Ryan Phair____________________
Ryan P. Phair (#479050)
Craig Y. Lee (admitted pro hac vice)
Emily K. Bolles (admitted pro hac vice)
Christopher C. Brewer (admitted pro hac vice)
2200 Pennsylvania Avenue, NW
Washington, D.C. 20037-1701
(202) 955-1500
rphair@huntonak.com
craiglee@huntonak.com



                                                6
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 8 of 10 PageID #:295320




ebolles@huntonak.com
brewerc@huntonak.com

Attorneys for Plaintiff Chick-fil-A, Inc.


ZELLE LLP


By: /s/ Judith A. Zahid
Judith A. Zahid (pro hac vice)
Eric W. Buetzow (pro hac vice)
555 12th Street, Suite 1230
Oakland, CA 94607
Telephone: (415) 693-0700
Facsimile: (415) 693-0770
jzahid@zelle.com
ebuetzow@zelle.com

Counsel for El Pollo Loco, Inc.




STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.

By: /s/ Jay B. Shapiro__________________
Jay B. Shapiro
Samuel O. Patmore
Carlos J. Canino
Abigail G. Corbett
150 West Flagler Street, Suite 2200
Miami, Florida 33130
Tel: 305.789.3200
Fax: 305.789.3395
Email: jshapiro@stearnsweaver.com
spatmore@stearnsweaver.com
ccanino@stearnsweaver.com
acorbett@stearnsweaver.com

Counsel for Independent Purchasing
Cooperative, Inc.




                                            7
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 9 of 10 PageID #:295321




BOIES SCHILLER FLEXNER LLP


/s/ Anne M. Nardacci
Anne M. Nardacci
Ryan T. McAllister
Mark A. Singer
30 South Pearl Street
Albany, N.Y. 12207
Tel: (518) 434-0600
Fax: (518) 434-0665
E-mail: anardacci@bsfllp.com
         rmcallister@bsfllp.com
         msinger@bsfllp.com

CADWALADER, WICKERSHAM & TAFT LLP

/s/ Philip J. Iovieno
Philip J. Iovieno
Nicholas A. Gravante, Jr.
200 Liberty Street
New York, NY 10281
Tel: (212) 504-6000
Fax: (212) 504-6666
Email: philip.iovieno@cwt.com
          nicholas.gravante@cwt.com

Counsel for Plaintiffs Darden Restaurants, Inc.
and PJ Food Service, Inc.


KENNY NACHWALTER, P.A.


/s/ William J. Blechman
William J. Blechman, Esquire
Douglas H. Patton, Esquire
Samuel J. Randall, Esquire
Michael A. Ponzoli, Esquire
1441 Brickell Avenue



                                                  8
Case: 1:16-cv-08637 Document #: 4460-3 Filed: 03/25/21 Page 10 of 10 PageID #:295322




 Suite 1100
 Miami, Florida 33131
 Tel: (305) 373-1000
 Fax: (305) 372-1861
 E-mail: wblechman@knpa.com
 dpatton@knpa.com
 srandall@knpa.com
 mponzoli@knpa.com

 Counsel for Plaintiff Pollo Operations, Inc.




                                                9
